10 A.3d 1201 (2011)
205 N.J. 1
In the Matter of Robert A. FELMEISTER, an Attorney at Law (Attorney No. XXXXXXXXX).
D-67 September Term 2010, 067526
Supreme Court of New Jersey.
January 24, 2011.

ORDER
This matter having been duly presented to the Court, it is ORDERED that ROBERT A. FELMEISTER of MERCERVILLE, who was admitted to the bar of this State in 1978, and who was suspended from the practice of law for a period of eighteen months, effective March 15, 2005, by Order of this Court filed February 9, 2006, be restored to the practice of law, effective immediately.